             Case 3:17-cv-02282-AJB-BGS Document 114 Filed 05/18/20 PageID.3228 Page 1 of 3



                      1   MORGAN, LEWIS & BOCKIUS LLP
                          Scott T. Schutte (pro hac vice)
                      2   scott.schutte@morganlewis.com
                          77 West Wacker Drive
                      3   Chicago, IL 60601
                          Tel: +1.312.324.1000
                      4   Fax: +1.312.324.1001
                      5   Attorneys for Defendant
                          MITCHELL INTERNATIONAL, INC.
                      6
                      7
                      8                         UNITED STATES DISTRICT COURT
                      9                       SOUTHERN DISTRICT OF CALIFORNIA
                 10
                 11       Blaise Williams, individually, and on      Case No. 17-cv-2282-AJB-BGS
                          behalf of all others similarly situated,
                 12
                                              Plaintiffs,
                 13                                                  DEFENDANT MITCHELL
                                       vs.                           INTERNATIONAL, INC.’S NOTICE
                 14                                                  OF SUPPLEMENTAL AUTHORITY
                          Progressive County Mutual                  IN SUPPORT OF ITS OPPOSITION
                 15       Insurance Company, Progressive             TO PLAINTIFF’S MOTION FOR
                          Corporation, Progressive Casualty          CLASS CERTIFICATION
                 16       Insurance Company, and Mitchell
                          International, Inc.,                       Date:
                 17                                                  Time:
                                              Defendants.            Courtroom:
                 18                                                  Judge: Hon. Anthony J. Battaglia
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28                                                          NOTICE OF SUPPLEMENTAL AUTHORITY
M ORGAN , L EWIS &
  B OCKI US LLP                                                             ISO OPPOSITION TO PLAINTIFF’S MOTION
 ATTO RNEY S AT LAW
                                                                                        FOR CLASS CERTIFICATION
                                                                                      CASE NO. 17-CV-2282-AJB-BGS
             Case 3:17-cv-02282-AJB-BGS Document 114 Filed 05/18/20 PageID.3229 Page 2 of 3



                      1         Defendant Mitchell International, Inc. (“Mitchell”) respectfully submits this
                      2   notice to bring to the Court’s attention recent authority that was not available prior
                      3   to the completion of the briefing schedule for Plaintiff’s Motion for Class
                      4   Certification. (Dkt. No. 85).
                      5         The following supplemental authority is attached to this notice as Exhibit A:
                      6          Curtis v. Progressive Northern Ins. Co., No. 17-cv-1076-PRW (W.D.
                      7             Okla. May 12, 2020) (denying class certification for a lack of
                      8             commonality where “the answer to the question whether Progressive’s use
                      9             of the WCTL violated law or contract will not result in a common answer
                 10                 for the purported class, and will require an in-depth look at specific
                 11                 claims, which contravenes the purpose of class litigation,” and for a lack
                 12                 of typicality where Plaintiff’s valuation of her claim through the use of a
                 13                 hired appraiser was counter to her argument “that the putative class
                 14                 members’ claims should be valued using the difference between the
                 15                 NADA and WCTL valuations…”).
                 16             As briefing on Mitchell’s Opposition to Plaintiff’s Motion for Class
                 17       Certification is now closed, Mitchell submits this material for the Court’s
                 18       consideration without argument. However, at the Court’s request, Mitchell is
                 19       willing to present any additional briefing or oral argument that may be deemed
                 20       helpful in ruling on the Motion for Class Certification.
                 21                                                   Respectfully Submitted,
                 22        Dated: May 18, 2020                            MORGAN, LEWIS & BOCKIUS LLP
                 23
                 24                                                       By /s/ Scott Schutte
                                                                             Scott Schutte
                 25
                                                                          MORGAN, LEWIS & BOCKIUS LLP
                 26                                                       Scott T. Schutte (pro hac vice)
                                                                          scott.schutte@morganlewis.com
                 27                                                       Tedd M. Warden (pro hac vice)
                                                                          tedd.warden@morganlewis.com
                 28                                                              NOTICE OF SUPPLEMENTAL AUTHORITY
M ORGAN , L EWIS &
  B OCKI US LLP                                                                 ISO OPPOSITION TO PLAINTIFF’S MOTION
 ATTO RNEY S AT LAW
                                                                    -1-
                                                                                            FOR CLASS CERTIFICATION
                                                                                          CASE NO. 17-CV-2282-AJB-BGS
             Case 3:17-cv-02282-AJB-BGS Document 114 Filed 05/18/20 PageID.3230 Page 3 of 3



                      1                                       77 West Wacker Drive
                                                              Chicago, IL 60601
                      2                                       Tel: 312.324.1000
                                                              Fax: 312.324.1001
                      3
                                                              Lisa Veasman (SBN 259050)
                      4                                       lisa.veasman@morganlewis.com
                                                              300 South Grand Avenue, 22nd Floor
                      5                                       Los Angeles, CA 90071-3132
                                                              Tel.: 213.612.2500
                      6                                       Fax: 213.612.2501
                      7                                       GORDON REES SCULLY
                                                              MANSUKHANI, LLP
                      8                                       Kevin W. Alexander
                                                              kalexander@gordonrees.com
                      9                                       Matthew Paul Nugent
                                                              mnugent@gordonrees.com
                 10                                           101 West Broadway, Suite 2000
                                                              San Diego, CA 92101
                 11                                           Tel: 619.696.6700
                                                              Fax: 619.696.7124
                 12
                                                              Attorneys for Defendant
                 13                                           MITCHELL INTERNATIONAL, INC.
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
M ORGAN , L EWIS &                                                  NOTICE OF SUPPLEMENTAL AUTHORITY
  B OCKI US LLP
                                                                   ISO OPPOSITION TO PLAINTIFF’S MOTION
 ATTO RNEY S AT LAW                                     -2-
                                                                               FOR CLASS CERTIFICATION
                                                                             CASE NO. 17-CV-2282-AJB-BGS
